DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “4306” mentioned in the description; and as failing to comply with 37 CFR 1.84(p)(4) because reference character "4304" has been used to designate both “peripheral surface” and “teeth”, and the reference characters “4304” and “4306” have both been used to designate teeth.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
Claims 1-9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnyder (DE 10 2013 212690).1
	Claims 1-9:  A shaped abrasive particle (10a) comprising a body (30a) including a first major surface (left triangular area 32a), a second major surface (i.e. the area, not shown, extending from side 36a on the left to the other side 36a on the right of figure 1), and a side surface (right triangular area 32a) extending between the first and second major surfaces; the body has a two-dimensional shape of a polygon (tetrahedron), and wherein the side surface includes a first portion extending for a fraction of a total length between two exterior corners on a first portion of the side surface and wherein the first portion comprises a plurality of teeth (14a), wherein each of the teeth have the same height.
	Claim 18:  The body has an arrowhead shape (Figure 1).
	Claim 19:  The body has three exterior corners (the three points where sides 36a and 32a meet, bottom of figure 1).

Allowable Subject Matter
Claims 10-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record, singly or combined, teach or suggest abrasive particles having two distinct portions of multiple tooth shapes on a side surface.  Some references teach tooth-like shapes or spikes, but the spikes/tooth start at the corner or only one tooth per section rather than plurality of teeth in one portion (e.g. WO 2014/020068, WO 2014/106211, WO 2015/048768, WO 2015/160855).

Information Disclosure Statement
Some references cited in the information disclosure statement filed February 16, 2022 have not been considered as to the merits because they deemed irrelevant to the claimed invention.  However, the references have been placed in the application file.  If Applicant feels the Examiner’s determination of relevance is erroneous, Applicant is encouraged to resubmit the document(s) along with the statement of relevancy or reason why the documents should be considered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 2, 2022
/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Provided by Applicant in the IDS filed 02/16/2022